835 F.2d 880
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Willie VAUGHN, et al., Plaintiffs,Sylvester Jones, Plaintiff-Appellant,v.G.A. RALSTON, et al., Defendants,William French Smith, Norman A. Carlson, United States ofAmerica, G.C. Wilkinson, Joseph DiGenova, Charles Flynn, R.Craig Lawrence, Norman Laird, Harry Johnson, Royce Pugh, Lt.Finch, Mr. Scowell, Mr. Conroy, Ms. Frendstaff, Mr. Stura,and G. Radford Clark, Defendants-Appellees.
No. 87-1498.
United States Court of Appeals, Sixth Circuit.
Dec. 10, 1987.

Before JONES and GUY, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
This pro se plaintiff, a former federal prisoner, appeals the district court's judgment denying his motion to reconsider the dismissal of his underlying federal civil rights action and denying his motion for a protective order.  This appeal has been referred to a panel of the court for consideration pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is unnecessary.  Fed.R.App.P. 34(a).


2
Upon review, the judgment of the district court is hereby affirmed for the reasons stated in its opinion and order entered May 4, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.